Citation Nr: 0123363	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-15 790A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for a seizure disorder as a result 
of medication prescribed by the Department of Veterans 
Affairs. 

2.  Whether the veteran is competent for Department of 
Veterans Affairs purposes under 38 C.F.R. § 3.353 (2000).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1969, during which time he had 106 days of honorable service.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.

The Board will now adjudicate the issue involving 
compensation under 38 U.S.C.A. § 1151 for a seizure disorder 
as a result of medication prescribed by VA and remand the 
issue concerning the veteran's competency for VA purposes.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim for compensation under 38 U.S.C.A. 
§ 1151 for a seizure disorder has been obtained by the RO.

2.  The veteran has a history of seizures related to 
withdrawal from alcohol and drugs, but does not suffer from a 
chronic seizure disorder as a result of medication prescribed 
by VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a seizure disorder as a result of 
medication prescribed by VA have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 
(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to compensation under 38 
U.S.C.A. § 1151 for a seizure disorder manifested by 
headaches, ringing in his ears and vertigo.  He essentially 
contends that this disability developed as a result of 
medication prescribed to him at a VA hospital in November 
1998.  For the reasons set forth below, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  Accordingly, the appeal is denied.

I.  Duty to Assist

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000", which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)).  The law affects this claim because it 
was pending on the date of enactment of the new law.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, where the record demonstrates that the 
statutory mandates have not been satisfied, the regulatory 
provisions likewise are not satisfied.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A.            
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran has been informed by a Statement of the Case and 
several Supplemental Statements of the Case of the evidence 
needed to prove his claim for compensation under 38 U.S.C.A. 
§ 1151 for a seizure disorder as a result of medication 
prescribed by VA.  As such, compliance with VA's notification 
requirements has been demonstrated.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Id.  The Board 
notes that the veteran has not been afforded a VA examination 
in connection with this claim.  However, the veteran's claim 
pertains to treatment while hospitalized at a VA facility 
from September to December 1998, and all medical records 
pertaining to that admission have been associated with the 
claims file.  None of these records, moreover, indicate that 
the veteran experienced any seizures during that admission.  
It is thus clear that  affording the veteran an examination 
several years after the hospitalization at issue would shed 
no light on the central issue in this case of whether the 
veteran experienced seizures as a result of medication 
prescribed by VA from August to December 1998.  See VCAA (the 
Secretary is not required to provide assistance to a claimant 
under this section if no reasonable possibility exists that 
such assistance would aid is substantiating the claim).  The 
Board also points out that the veteran requested that he be 
scheduled for a hearing at the RO, but in a July 2001 letter 
said that he was unable to attend that hearing and made no 
indication that he wished to reschedule at a later date.  His 
hearing request is therefore considered withdrawn.

The Board thus finds that the VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Given that the actions by the RO reflect fundamental 
compliance with the VCAA, the Board finds that the veteran's 
appeal will not be adversely affected merely because the RO 
developed this appeal prior to enactment of the VCAA and did 
not inform him of its provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II. Background

The record shows that the veteran has an extensive history of 
polysubstance abuse (cocaine and alcohol abuse) as well as 
schizophrenia.  The record reflects that he was hospitalized 
at VA facilities on at least eight different occasions since 
1996 for detoxification from drugs and alcohol.  Of 
particular relevance, when hospitalized from March to May 
1996, it was noted that he had been using crack cocaine, 
benzodiazepines, narcotics, and cannabis.  A history of 
seizures and delirium tremens when withdrawing from drugs and 
alcohol was also noted, with no seizures observed during that 
admission.  The diagnoses were crack cocaine abuse and 
schizophrenia.  

The veteran was readmitted to that facility from September 
1998 to December 1998.  He claims it was during this 
admission that he was given antipsychotic medication which 
resulted in two seizures.  A report from that admission notes 
that, on November 26, 1998, he left with his sister on a day 
pass but returned fifteen minutes later requesting medication 
for anxiety.  He then told nurses that he was going to have a 
seizure, at which time his face and jaw appeared tightly 
grimaced.  He then stuck his tongue out and began pointing at 
it, which appeared normal.  A handwritten comment on a copy 
of that report by the veteran states that he was experiencing 
uncontrollable spasms at that time but that the nurse just 
laughed at him and told him to stop.  The report notes that 
approximately six hours later he appeared restless and was 
pacing the hallway while biting and chewing on a towel.  He 
was given medication and told to rest and let the medication 
take effect.  In another handwritten comment, the veteran 
explained that he was biting the towel because he was having 
a second seizure and could feel his tongue going inward.  On 
December 18, 1998, the veteran reported chronic headaches 
(possibly post-traumatic) and associated tinnitus about once 
or twice a day.  He said he believed he had a seizure in 
November as a result of taking Molindone.  It was noted that 
the medication was discontinued with no further complaints.  
The report lists numerous medications, including Molindone, a 
known antipsychotic medication.

In several letters dated in December 1998, the veteran 
indicated that he had experienced seizures after a VA nurse 
prescribed antipsychotic medication.  After the first 
seizure, he was told that his symptoms were attributable to 
nerves.  He said he took the medication again and experienced 
a second seizure which lasted for over an hour.  He said his 
seizures were characterized by pain in his head and neck as 
well as a high-pitched ringing sensation in his head.  He 
said he now suffers from residuals of those seizures on a 
daily basis and that his symptoms involve an aching sensation 
on both temples, light headedness and a feeling of being off 
balance.

VA treatment reports show that antipsychotic medication was 
avoided after the veteran experienced an "allergic 
reaction."  A March 1999 entry notes the veteran's 
intolerance to antipsychotic medications due to neuromuscular 
effects.  In a handwritten note on a copy of that report, the 
veteran stated, "meds mental allergy."  During a VA 
hospital admission for substance abuse in April 1999, it was 
noted that no antipsychotic medications were to be prescribed 
following an allergic reaction to Seroquel.  A VA 
hospitalization report dated from May to June 2000 notes a 
history of seizures when withdrawing from alcohol and drugs; 
however, no current seizures were reported.  VA outpatient 
treatment reports dated from July to October 2000 reflect 
that the veteran was taking Darvocet for arthritic pain and 
headaches.  He also requested medications for ringing in his 
ears.  However, no diagnosis pertaining to a seizure disorder 
was provided.




III.  Legal Criteria

The veteran's claim for compensation is premised on 
38 U.S.C.A. § 1151.  This provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  Section 
1151 has recently been amended, and now required that a 
showing of negligence or fault is necessary for claims filed 
on or after October 1, 1997.  For claims filed on or after 
October 1, 1997, as here, a showing of negligence or fault is 
required for compensation under 38 U.S.C.A. § 1151.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

IV.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation under 38 U.S.C.A. § 1151 
for a seizure disorder as a result of medication prescribed 
by VA.  The record shows a history of seizures and delirium 
tremens secondary to withdrawal from drugs and alcohol.  This 
was noted in a 1996 hospitalization report, several years 
prior to the 1998 hospitalization at issue.  In any event, 
service connection for seizures related to alcohol and drug 
abuse is precluded by law.  See 38 U.S.C.A. § 1110; see also 
Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001) (holding 
that § 1110 precludes compensation for secondary disabilities 
that result from primary alcohol abuse).  

Turning to the veteran's specific contention concerning 
medication as an underlying cause, no competent medical 
evidence shows that he currently suffers from a chronic 
seizure disorder as a result of medication prescribed by VA.  
The hospitalization report dated from September to December 
1998 does not indicate that the veteran experienced any kind 
of seizure activity.  Although the veteran claims that his 
bizarre behavior involving pacing the hallway, grimacing and 
tightening his facial muscles, and biting on a towel are all 
symptoms of a seizure, no medical professional has offered an 
opinion which verifies the veteran's theory.  The Board 
indeed recognizes that subsequent treatment reports have 
documented that the veteran had an "allergic reaction: to 
antipsychotic medication and that such medication should be 
avoided.  Nevertheless, no medical opinion has indicated that 
the veteran suffers from a chronic seizure disorder because 
he was given antipsychotic medication during a VA hospital 
admission in 1998.  The Board also points out that affording 
the veteran a VA examination now would not shed any light on 
whether he experienced a seizure several years prior, 
particularly after medical evidence has established that the 
veteran has merely a history of seizures secondary to 
withdrawal from drugs and alcohol, with no current seizures 
shown.  See VCAA (the Secretary shall treat an examination as 
being necessary to make a decision of a claim if the evidence 
of record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of  
disability).  Here, no current disability involving a chronic 
seizure disorder has been shown. 

The only evidence in support of this claim are the veteran's 
own statements.  However, as a layperson without medical 
expertise or training, his statements alone are insufficient 
to establish the presence of this claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are not 
competent to render medical opinions).  As such, the 
veteran's statements concerning the presence of a claimed 
seizure disorder are of limited probative value, particularly 
in light of the medical evidence showing no such disability.   

In summary, there is no medical evidence showing that the 
veteran has a seizure disorder as a result of medication 
prescribed by VA.   Therefore, his claim must be denied.  See 
generally, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding 
that the veteran must submit proof of a presently existing 
disability in order to merit an award of compensation).  In 
denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
Accordingly, the appeal is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
seizure disorder as a result of medication prescribed by the 
Department of Veterans Affairs is denied. 





REMAND

In February 1998, the RO determined that the veteran was not 
competent to handle disbursement of VA funds.  The veteran 
has appealed that decision and maintains that he is indeed 
competent to manage his funds without a payee.  However, a 
review of the record discloses that additional development is 
needed before the Board can adjudicate this claim.  See 38 
U.S.C.A. § 5103A; 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)).

Determinations of competency for VA purposes are made in 
accordance with 38 C.F.R. § 3.353 (2000).  This regulation 
provides that "[a] mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation."  38 C.F.R. § 
3.353(a).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R.               § 3.353(d).  

A medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations relative to incompetency should be based upon 
all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  38 C.F.R. § 3.353(c).

In this case, it is unclear whether the veteran is competent 
for VA purposes.  On the one hand, VA hospitalization reports 
dated from March to May 1996 and from June to July 1997, as 
well as a December 2000 VA outpatient treatment report, note 
that the veteran is competent.  On the other hand, a July 
1995 VA outpatient treatment report includes a medical 
opinion that the veteran should be declared incompetent to 
handle his financial matters because his checks are being 
used to purchase drugs and alcohol.  In October 1999, a 
psychologist at the Ohio State University Medical Center said 
he was hesitant to have the veteran resume control of his 
benefits unless he was able to maintain sobriety for a year.  
In December 2000, a VA clinician opined that the veteran 
should not be considered competent to manage his own funds 
because he had used drugs as recently as one month ago.   

In an August 1999 letter, a VA psychiatrist indicated that 
the issue concerning the veteran's competency should be 
further evaluated.  The Board agrees, as the medical evidence 
is not clear and convincing as to the veteran's incompetency.  
38 C.F.R. § 3.353(c).  Under these circumstances, and in 
light of the duty to assist under the VCAA, the Board finds 
that the veteran should be afforded a VA psychiatric 
examination to determine whether he is competent for VA 
purposes.  See VCAA; see also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (holding that VA's duty to assist includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.)

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether he is competent for VA 
purposes as defined in 38 C.F.R.            
§ 3.353(a).  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  All 
indicated studies and tests should be 
performed.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should provide an 
opinion as to whether the veteran has the 
mental capacity to manage his own funds, 
including disbursement of funds without 
limitations.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a typewritten report.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the issue of whether the veteran is 
competent for VA purposes under 38 C.F.R. 
§ 3.353.  If the determination of 
incompetency is continued, the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



